 Case 5:18-cv-00560-RGK-AGR Document 103 Filed 09/02/20 Page 1 of 2 Page ID #:566



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   GLEN CHARLES KLEMENT,                    )      NO. EDCV 18-560-RGK (AGR)
                                              )
12                         Plaintiff,         )
                                              )      ORDER ACCEPTING FINDINGS AND
13       v.                                   )      RECOMMENDATION OF UNITED
                                              )      STATES MAGISTRATE JUDGE
14   G. LIZAOLA, et al.,                      )
                                              )
15                         Defendants.        )
                                              )
16
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17
     file, and the Report and Recommendation of the United States Magistrate Judge. No
18
     objections to the Report have been filed. The Court accepts the findings and
19
     recommendation of the Magistrate Judge.
20
              On August 28, 2020, Plaintiff filed a motion requesting the Court grant Plaintiff
21
     “45-days to cure any deficiencies in [his]1st amended complaint.” (Dkt. No. 101.)
22
              IT IS ORDERED as follows:
23
              (1) Defendant Lizaola’s motion to dismiss (Dkt. No. 73) is granted in part and
24
     denied in part.
25
              (2) Defendants Hendrickson, Wilson, Cruz and Chavez (Dkt. No. 77) motion to
26
     dismiss is granted as follows: (a) Claim One against all Defendants is dismissed with
27
     leave to amend; (b) the motion to dismiss Claim Two against Defendant Lizaola is
28
Case 5:18-cv-00560-RGK-AGR Document 103 Filed 09/02/20 Page 2 of 2 Page ID #:567
